Citation Nr: 1619909	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-03 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether clear and unmistakable error (CUE) exists in the rating decision of October 4, 2005, which assigned an effective date of July 26, 2001 for service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The decision herein addresses the specifically raised claim of CUE in the 2004 rating decision cited on the cover page.  To the extent the Veteran seeks to claim CUE in a decision prior to that date, she must do so with specificity at the RO.


FINDINGS OF FACT

1.  On July 9, 1998, the Veteran filed a claim for an increased rating for asthma, which the RO treated as a claim of new and material evidence to reopen service connection for asthma.

2.  That claim was not adjudicated and remained pending until the September 30, 2002 rating decision that denied the claim to reopen; the Veteran filed a timely notice of disagreement with the 2002 rating decision.

3.  While the appeal remained pending, an October 5, 2004, rating decision reopened the claim and granted service connection for asthma.  



CONCLUSION OF LAW

1.  Clear and unmistakable error is shown in the October 5, 2004 rating decision.  38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. §§ 3.105 (2015).

2.  The criteria for an effective date of July 9, 1998 for the grant of service connection for asthma have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

In February 2007 correspondence, the Veteran's representative specifically alleged that CUE existed in the 2004 rating decision that granted service connection, arguing that a 1998 claim remained pending at the time of the 2004 grant of service connection.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2014).  38 C.F.R. §§ 20.302, 20.1103.  It is undisputed that the Veteran did not appeal the October 2004 rating decision, and that decision is final.  Id.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to  which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

A claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this regard, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  

The Veteran's original claim for service connection for asthma was denied in a September 22, 1969 rating decision.  The Veteran did not appeal that denial and that decision is final.  38 C.F.R. §§ 20.302, 20.1103 (2015).

On July 9, 1998, the Veteran filed a claim seeking an increased rating for asthma.  However, as she was not service connected for that disorder, the RO considered her letter as a request to reopen the claim for service connection for asthma.  In the claim, the Veteran identified treatment at two VA medical centers (VAMC) and asked the RO to obtain the records in support of her claim.  

The RO acknowledged the claim in a July 1998 letter, and advised that the claim had been previously denied and that to reopen her claim she needed to submit new medical proof that the condition was caused or made worse by military service.   She was advised that if new medical proof was not submitted within 60 days of the letter, the RO would have to deny her claim on the basis of no evidence to consider.  The RO also acknowledged the claim in a letter to the Veteran's Congressman in October 1998 and that it was still pending.  There is no subsequent rating decision or letter denying the Veteran's asthma claim until the September 2002 rating decision.  

As a result of a July 21, 2001 claim filed by the Veteran, the RO initially denied reopening the claim for service connection for asthma in a September 30, 2002 rating decision.  After the Veteran filed a timely notice of disagreement, the RO reopened the claim and granted service connection for asthma in an October 5, 2004, rating decision.  The decision awarded a 10 percent rating and assigned an effective date of July 21, 2001.  The Veteran did not appeal the effective date assigned in the decision, nor was any new and material evidence submitted within the appellate period; therefore, the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 3.156 (2015).

The Veteran asserts that the July 1998 claim to reopen the previously denied asthma  claim remained pending until the RO reopened her claim and granted service connection in the October 2004 rating decision.  She argues that the proper effective date should be July 9, 1998, and that the assignment of the July 21, 2001 effective date is clearly and unmistakably erroneous.  

The effective date for a claim to reopen a claim for service connection based upon new and material evidence is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. § 3.400(q) (2) (2004).

The Board finds, as the RO also found, the July 9, 1998 document filed by the Veteran was a request to reopen her claim for service connection for asthma.  38 C.F.R. § 3.155 (1998).  The RO, however, never issued a rating decision          or letter advising her that the July 9, 1998 claim was denied.  Instead, the RO acknowledged the claim in a July 1998 letter and advised the Veteran to submit evidence or her claim would be denied.  The letter did not provide appellate rights nor otherwise suggest her claim was denied at that time.  Rather, the letter suggested that adjudication would subsequently occur after 60 days.  Furthermore, past that 60 day period, the RO advised her Congressman in October 1998 that her claim was still pending.  Additionally, the Veteran had already identified VA medical records and requested the RO obtain these records in support of her claim.  Having identified these records, the Veteran could reasonably assume that her identification was sufficiently responsive to the letter and she could expect the RO to obtain the records and to act upon her claim, i.e., issue a rating decision or some kind of written notice denying the claim.  Accordingly, the Board finds that the July 9, 1998 claim to reopen remained pending until the next adjudication of the claim, which occurred in September 2002.  See 38 C.F.R. § 3.160.  That September 2002 decision was appealed, ultimately resulting in the grant of service connection in the October 2004 rating decision.  

As the July 9, 1998 claim remained pending at the time of the 2001 claim, and was not finally adjudicated until the October 2004 rating decision that granted the appeal for service connection for asthma, the assignment of a July 2001 effective date as the date of claim was clearly and unmistakably erroneous.  Accordingly, the Board finds that the proper effective date for service connection for asthma is July 9, 1998.  38 C.F.R. § 3.400(q) (2) (2004).  





ORDER

Entitlement to an effective date of July 9, 1998 for service connection for asthma is granted based on a finding of CUE in the October 5, 2004 rating decision, subject to VA's rules and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


